Title: From John Adams to James McHenry, 22 October 1798
From: Adams, John
To: McHenry, James



Sir
Quincy October 22d 1798

I received on Saturday your favor of the 15th. When I dated the commissions of the Major generals on the same day, I had made up my mind, that if an acquiescence by amicable agreement in the opinion of General Washington should not take place, I would confirm his judgment, whatever it might be.
If I could have been at Philadelphia to receive him, I should have invited General Washington to that city long ago. I cannot go to that city nor to Trenton very soon. Mrs. Adams’s health is so low, and her life so precarious, that it will be impossible for me to force myself away from her, till the last moment. The last has been the most gloomy summer of my life, & the prospect of a winter is more dismal still—for if I should not have a more melancholy seperation to endure, before I sett out for the Southward, I must then leave my family here and pass a dreary winter alone at the seat of government. At all events however, I must be at the opening of congress or give up.
Nothing shall wait for me that you send me here If you and the generals judge it necessary to appoint the officers of battalions, before we can have opportunity to nominate them to the senate, you may fill up the commissions with the blanks you have, or if you have not enough, send new ones by the post, as is every day done from the office of State, of Treasury and of the Navy and I will sign them without loss of time.
As to the recruiting service, I wonder whether there has been any enthusiasm, which would induce men of common sense to inlist for five dollars a month, who could have fifteen when they pleased by sea or for common work at land? I have no attachment to one, more than another of the candidates for appointment. The general officers are so well accquainted with the characters, that I shall have no hesitation to appoint such as you and they recommend. It may be well however to let the Secretaries of State, Treasury, Navy & Attorney general, if convenient, see the list, that if they have any objection they may mention it or any idea to suggest, they may propose it.
There has been no rational plan that I have seen as yet formed for the maintenance of the army. One thing I know, that regiments are costly articles, every where & more so in this country than in any other under the sun. If this nation sees a great army to maintain without an ennemy to fight, there may arise an enthusiasm, that seems to be little foreseen. At present there is no more prospect of seeing a French army here, than there is in Heaven
I am Sir your most obedient

John Adams